internal_revenue_service number info release date index no cor-128468-01 date dear i am responding to your date inquiry to commissioner rossotti concerning a certain technical_advice_memorandum tam that you state was issued to a member of your association sec_6103 of the internal_revenue_code prohibits our addressing particular tams with any person except the taxpayer whose liability is discussed in that tam further we cannot confirm the existence of a tam concerning the application of the air transportation excise_tax at this time however in an attempt to provide you with as much assistance as possible we will treat your letter as a request for general information regarding the air transportation excise_tax and on the limited circumstances in which the irs will generally apply a tam without the normal retroactive effect prior to the taxpayer_relief_act_of_1997 vol c b the act the excise_tax on domestic air transportation of persons was calculated solely as a percentage of the amount_paid for that transportation in addition an international_travel_facilities_tax calculated as a fixed amount was imposed on any amount_paid for air transportation beginning or ending in the united_states under the act this percentage was decreased and a new tax on each segment of taxable_transportation was added the act states that the segment tax is imposed on the amount_paid for each domestic_segment of taxable_transportation the term domestic_segment is defined in sec_4261 as consisting of one takeoff and one landing and which is taxable_transportation described in sec_4262 the international_travel_facilities_tax imposed by sec_4261 is similar to the sec_4261 segment tax inasmuch as it is not calculated as a percentage of the amount_paid but is a fixed amount imposed on an amount_paid for the transportation revrul_72_309 1972_1_cb_348 addresses the calculation of the international_travel_facilities_tax in the context of a single payment for a charter that revenue_ruling concluded that when a single amount is paid for a charter implicit in the charter fee is an amount_paid for the transportation of each passenger actually on the flight the similar language in the sec_4261 segment tax supports a conclusion for the segment tax similar to that reached in the revenue_ruling for the international_travel_facilities_tax thus while there is no guidance by the irs on the segment tax specifically guidance relating to an analogous tax would suggest a per passenger application of the segment tax sec_7805 allows the secretary to prescribe the extent if any to which any ruling shall be applied without retroactive effect the holding of a tam applies retroactively unless the secretary exercises the discretionary authority granted under sec_7805 generally a tam will not apply retroactively where the irs has a contrary regulation or revenue_ruling on point or where the irs has issued an earlier tam or letter_ruling to the taxpayer concerning the same matter under consideration in the tam revproc_2001_2 2001_1_irb_79 the irs has not issued any regulation or revenue_ruling on the segment tax thus unless a letter_ruling had been issued to a taxpayer prior to the issuance of a tam it would generally not be an appropriate exercise of discretion to apply a tam nonretroactively simply because the taxpayer disagrees with the position reached in that tam we recognize that the application of the segment tax to each passenger may be the subject of disagreement we also recognize that a taxpayer has no control_over whether the irs issues regulations or revenue rulings on a particular topic however where a taxpayer is unclear as to the application of a particular tax it has an option other than waiting for published guidance from the irs the irs has a letter_ruling program that provides guidance to taxpayers in situations where the application of the code is unclear the provisions for requesting a letter_ruling are set forth each year in the first revenue_procedure published in the internal_revenue_bulletin provisions applicable this year are found in revproc_2001_1 2001_1_irb_1 copy enclosed if you have any questions please contact either me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
